JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed February 23, 2001, be affirmed substantially for the reasons stated therein. Appellant does not challenge the district court’s determination that he failed to exhaust his claims of discrimination on the basis of race, color, national origin, or religion. As for the remaining claims, the district court correctly determined that the complaint was untimely and that appellant provided no basis for tolling the statute of limitations. Finally, the district court did not abuse its discretion in vacating the entry of default. See Fed.R.Civ.P. 55(c); Whelan v. Abell, 48 F.3d 1247, 1258-60 (D.C.Cir.1995).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.